[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR MODIFICATION
The court finds that it is fair and equitable that the $8,000.00 bonus received in calendar year 2001 be included as income to the plaintiff. The court notes that the income was earned from July, 2000 to June, 2001.
Plaintiff to pay the defendant the sum of $333.00 per week in unallocated support and alimony for a period of thirteen weeks. The minor child, Katie, was in the care and custody of the father through the first nine months of this year. At the expiration of the thirteen week period, the plaintiff shall pay to the defendant the sum $302.00 per week as unallocated alimony and support.
Dubay, J.